19-11425-mkv      Doc 11     Filed 05/15/19     Entered 05/15/19 17:51:31     Main Document
                                              Pg 1 of 16


HERRICK, FEINSTEIN LLP
Stephen B. Selbst
Steven B. Smith
2 Park Avenue
New York, NY 10016
Telephone: (212) 592-1400
Facsimile: (212) 592-1500

Proposed Counsel for Debtor and Debtor-In-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                           Chapter 11
C.T.W. REALTY CORP.,                                       Case No. 19-11425 (MKV)

                               Debtor.



                          AFFIDAVIT OF GARY TSE PURSUANT
                          TO LOCAL BANKRUPTCY RULE 1007-2

STATE OF NEW YORK  )
                   )ss:
COUNTY OE NEW YORK )

         GARY TSE, being duly sworn, deposes and states:

         1.    lam the president of C.T.W. Realty Corp. (“CTW”), the above captioned debtor

and debtor-in-possession (the “Debtor”). In this capacity, I am familiar with the day-to-day

operations and financial affairs of the Debtor.

         2.    I have been in the real estate business since 1986 with the management of my

family’s portfolio. I received my M.S. in Real Estate Finance in 1992 from New York University.

My prior experience includes posts at AIG Corporate Real Estate, Edward S. Gordon, Citigroup

Corporate RE, GVA Williams and Cushman & Wakefield. More specifically, I have a background

in asset management, investment sales, leasing and development.
19-11425-mkv       Doc 11     Filed 05/15/19     Entered 05/15/19 17:51:31         Main Document
                                               Pg 2 of 16


        3.      I hereby respeetfully submit this affidavit pursuant to Rule 1007-2 of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of New York

(the “Local Rules”) in support of the Debtor’s petition for relief under chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”). Except as otherwise indicated, all facts set forth in

this affidavit are based upon personal knowledge, my review of relevant documents, or my opinion

based upon experience, knowledge, and information concerning the Debtor’s operations. If called

upon to testify, I would testify competently to the facts set forth in this Affidavit. I am authorized

to submit this Affidavit on behalf of the Debtor.

             INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007

       4.       Local Rule 1007-2 requires certain information related to the Debtor, which is set

forth below and in the schedules annexed hereto.

Local Rule 1007-2(a)(l); The Nature of the Debtor’s Business and a Description of the
Circumstances Leading to the Debtor’s Filing Under Chapter 11

       5.       The Debtor is a single asset real estate company that was formed for the ownership

and management of that certain commercial property located at 55-59 Chrystie Street, New York,

NY 10002 (the “Property’’!.

       6.       On or about February 10, 2017, Ladder Capital Finance LLC (“Ladder Capital’’)

agreed to make a loan to CTW in the amount of $25,125,000.00 (the “Loan’’) pursuant to the terms

of a loan agreement, dated February 10, 2017 (the “Loan Agreemenf’) and evidenced by an

Amended, Restated and Consolidated Promissory Note, dated February 10, 2017 (the “Note’’).

       7.       The Loan is secured by an Amended, Restated and Consolidated Mortgage,

Assignment of Leases and Rents and Security Agreement, dated February 10, 2017 (the

“Mortgage’’), which encumbers the Property.
19-11425-mkv       Doc 11     Filed 05/15/19     Entered 05/15/19 17:51:31           Main Document
                                               Pg 3 of 16



          8.    Effective as of March 13, 2017, Ladder Capital assigned the Loan, the Note and the

Mortgage, and other related documents (together, the “Loan Documents”), to Ladder Capital

Finance II, LLC (“Ladder Capital 11”), which subsequently assigned the Loan Documents to

Wilmington Trust, N.A., as Trustee for the Benefit of the Holders of LLCM 2017-LC26 Mortgage

Trust Commercial Mortgage Pass-Through Certificates, Series 2017-LC26 (“Wilmington Trust”).

          9.    On or about March 6,2018, CTW defaulted under the terms of the Loan Documents

by, inter alia, failing to pay the required monthly installment of interest due thereon and thereafter.

          10.   On or about June 8, 2018, Wilmington Trust commenced a foreclosure action by

filing a Summons and Verified Complaint in the Supreme Court of the State of New York, County

of New York. The matter is captioned as Wilmington Trust, N.A., as Trustee for the Benefit of the

Holders ofLLCM 2017-LC26 Mortgage Trust Commercial Mortgage Pass-Through Certificates.

Series 2017-LC26 v. CTW. Realty Corp., et al. and bears Index No. 850165/2018 (the

“Foreclosure Action”).

          11.   On or about July 13, 2018, the Debtor filed a contesting answer in the Foreclosure

Action.

          12.   By motion filed on or about June 15, 2018, Wilmington Trust sought the

appointment of a receiver. The Debtor opposed the motion. That application was granted on

October 24, 2018 (the “Order Appointing Receiver”).

          13.   The Order Appointing Receiver appointed Gregory A. Gilfoil as receiver of the

Property. The Debtor did not oppose Wilmington Trust’s selection of Mr. Gilfoil as receiver.

          14.   The Order Appointing Receiver gave Mr. Gilfoil the usual powers, duties and

directions of a receiver, including, inter alia, to receive any rents, issues and profits issuing out of

the Property; to institute and prosecute all legal proceedings necessary for the proper care and

protection of the Property; and to appoint a leasing agent to lease vacant space at the Property.
19-11425-mkv       Doc 11     Filed 05/15/19     Entered 05/15/19 17:51:31         Main Document
                                               Pg 4 of 16



        15.     On or about August 24, 2018, Wilmington Trust filed for summary judgment,

among other relief. That motion was granted on December 4, 2018.

        16.     On or about January 23, 2019, Wilmington Trust moved to confirm the referee’s

report and for Judgment of foreclosure. That motion was granted on March 8, 2019.

        17.    The Judgment of Foreclosure and Sale was entered on March 20, 2019.

        18.    Wilmington Trust noticed a foreclosure sale to occur on May 2, 2018 at 10:00 a.m.

        19.    In December 2018, Mr. Tse retained the services of Chesterfield Faring, Ltd

(“CFL”), a firm with significant experience in real estate investment banking, investment

management, principal ownership and capital markets activities, to serve as the Debtor’s financial

advisor, on a commission basis, to explore available restructuring transactions in order to

maximize the value of the Property. CFL has engaged with prospective investors and bidders

regarding potential restructuring transactions involving the Property which, to date, have reflected

a possible market value of the Property of between $40-42 million. As recently as last week, there

were discussions regarding the possible purchase of the Property for $42 million, a price which

would enable the Debtor to satisfy, in full, all secured, and likely, all unsecured, claims.

       20.     The Debtor filed for Chapter 11 protection before this Court on May 1, 2019 (the

“Petition Date”) in order to preserve the Debtor’s equity in the Property and be afforded a

reasonable opportunity to restructure its affairs, including the opportunity to pursue a sale process

or other transaction which would maximize the value of the Property for the benefit of the Debtor’s

secured and unsecured creditors.

Local Rule 1007-2(a)(2): Trustee Appointed in a Prior Chapter 7 or 13 Case

       21.     Not applicable because the Debtor’s case was not originally commenced under

Chapter 7 or 13 of the Bankruptcy Code.
19-11425-mkv       Doc 11        Filed 05/15/19     Entered 05/15/19 17:51:31     Main Document
                                                  Pg 5 of 16



Local Rule 1007-2(a)f3): Pre-Petition Committee(s)

        22.     Not applicable because no committee was organized prior to the Petition Date.

case.

Local Rule 1007-2ta)r4): Twenty (20) Largest Unsecured Claims

        23.     Schedule 1 hereto provides a list of the names and addresses of the Debtor’s twenty

(20) largest unsecured claims, excluding those who would not be entitled to vote at a creditors'

meeting and creditors who are “insiders” as that term is defined in 11 U.S.C. § 101(31).

Local Rule 1007-2(a)(5): Five (5) Largest Secured Claims

        24.     Schedule 2 hereto provides the following information with respect to each of the

Debtor’s secured claims: the creditor’s name and address, the amount of the claim, a brief

description of the claim, an estimate of the value of the collateral securing the claim, and whether

the claim or lien is disputed.

Local Rule 1007-2(a)(6): Summary of the Debtor’s Assets and Liabilities

        25.    Schedule 3 hereto is a summary of the Debtor’s assets and liabilities.

Local Rule 1007-2(a)(7): Publicly Held Securities

        26.    Not applicable because none of the securities of the Debtor are publicly held.

Local Rule 1007-2(a)(8): Property in the Possession or Custody of Any Custodian or other
Agent

        27.    As set forth above, a receiver was appointed on October 24, 2018. The Order

Appointing Receiver gave Mr. Gilfoil the usual powers, duties and directions of a receiver,

including, inter alia, to receive of any rents, issues and profits issuing out of the Property; to

institute and prosecute all legal proceedings necessary for the proper care and protection of the

Property; and to appoint a leasing agent to lease vacant space at the Property. In addition to the

Property itself, the Debtor stores certain furniture and equipment at the Property.
19-11425-mkv        Doc 11       Filed 05/15/19      Entered 05/15/19 17:51:31              Main Document
                                                   Pg 6 of 16



Local Rule 1007-2(a)(9); Information Regarding From Where the Debtor Operates its
Business

         28.     Since the appointment of the Receiver, the Debtor has operated its business from

the home of Mr. Tse, located at 14 Kathy Street, Kendall Park, NJ 08824.'

Local Rule 1007-2(a)(10): Location of Debtor’s Substantial Assets and Books and Records

        29.      Schedule 4 hereto provides the loeation of the Debtor’s substantial assets, the

location of its books and records, and the nature, location, and value of any assets held by the

Debtor outside the territorial limits of the United States.

Local Rule 1007-2(a)tll): Pending Litigation

        30.      As set forth above, the Foreclosure Action is the only active state court litigation

involving the Debtor. To the best of its knowledge, the Debtor is not involved in any other pending

litigation.

Local Rule 1007-2ta)(12): Senior Management

        31.      Schedule 5 hereto provides a list of the names of the individuals who comprise the

Debtor’s existing senior management, their tenure with the Debtor, and a brief summary of their

relevant responsibilities and experience.

Local Rule 1007-2tb)m: Weekly Payroll

        32.      Schedule 6 hereto provides the estimated amount of weekly payroll (exclusive of

officers, directors, stockholders and partners) for the thirty (30) day period following the Petition

Date.

Local Rule 1007-2fbK2): 30 Day Budget for Payments for Services

        33.      Not applicable since no amounts are proposed to be paid to members of the Debtor

for the thirty (30) day period following the Petition Date.


' The Debtor is in discussions with counsel to Wilmington Trust and the Receiver to resume operating its business
  from the Property.
19-11425-mkv      Doc 11     Filed 05/15/19     Entered 05/15/19 17:51:31        Main Document
                                              Pg 7 of 16



Local Rule 1007-2fb)(3): 30 Day Budget of Estimated Cash Receipts, Disbursement and
Other Information

       34.     Schedule 7 hereto provides a schedule of estimated cash receipts and

disbursements, net cash gain or loss, obligations and receivables expected to accrue but remain

unpaid, other than professional fees, and any other information relevant to an understanding of the

foregoing for the thirty (30) day period following the Petition Date.




                    — The remainder of this page is intentionally left blank —
19-11425-mkv         Doc 11   Filed 05/15/19     Entered 05/15/19 17:51:31       Main Document
                                               Pg 8 of 16



                                          CONCLUSION

          Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

 true and correct.

 Dated;    New York, New York
           May 15, 2019




Sworn to before me this
15th day of May 2019




     Notary Public


        LARISA PORETSKAYA
   Notary Public. State of New York
           No. 01PO6188619
    Qualified in Westchester County^
   Commission Expires June 9,
19-11425-mkv   Doc 11   Filed 05/15/19     Entered 05/15/19 17:51:31   Main Document
                                         Pg 9 of 16



                                    Schedule 1

                  20 Largest Unsecured Claims (Excluding Insiders)


                                 SEE ATTACHED
                 19-11425-mkv                   Doc 11              Filed 05/15/19 Entered 05/15/19 17:51:31                                   Main Document
                                                                                  Pg 10 of 16

 Fill in this information to identify the case
 Debtor name C.T.W. REALTY CORP.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                 □ Check if this is an
                                               YORK
 Case number (if known):         19-11425                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders _________________________________________________________________12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Frontline Security                                             Surveillance and                                                                                          $52,940.47
 Solutions                                                      IT
 PO Box 943
 New York, NY 10272
 Arco Group                                                     General                                                                                                   $45,740.00
 287 Broome Street                                              Contractor/Electri
 New York, NY 10002                                             cian
 Joe Gormley, CPA                                               Professional                                                                                              $11,239.30
 3490 Route One                                                 services
 North, Suite 15
 Princeton, NJ 08540
 Internal Revenue                                                                                                                                                         $10,836.61
 Service
 Cincinnati, OH
 45999-0149
 Skyway Restoration                                             General                                                                                                     $3,103.00
 72-17 244 Street,                                              Contractor/Roofin
 Suite 2A                                                       g
 Little Neck, NY
 11362
 Tri State Plumbing &                                           General                                                                                                     $2,800.00
 Heating                                                        Contractor/Plumb
 33-70 Prince Street,                                           er/Sprinkler
 Suite 706
 Flushing, NY 11354
 Department of New                                                                                                                                                          $1,564.65
 York State

 Metamechanics LLC                                              Architect/designer                                                                                          $1,500.00
 242 West 27th
 Street, Suite 5B
 New York, NY 10001
 Titan Capital                                                                                                   $3,500,000.00                   Unknown                   Unknown
 845 3rd Avenue,
 20th Floor
 New York, NY 10022



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured ciaims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                             Best Case Bankruptcy
19-11425-mkv         Doc 11       Filed 05/15/19 Entered 05/15/19 17:51:31               Main Document
                                                Pg 11 of 16



                                                  Schedule 2

                                        5 Largest Secured Claims

          Creditor                  Amount of         Description of          Value of            Lien or
                                     Claim               Claim               Collateral           Claim
                                                                           Securing Claim        Disputed
                                                                                                   tY/N)
 Wilmington Trust, N.A., as       $35,244,177.90     Judgment of
 Trustee for the Benefit of the                      Foreclosure and
 Holders of LCCM 2017-
 LC26      Mortgage      Trust
                                                     Sale
 Commercial Mortgage Pass-
 Through Certificates, Series                                                                        Y2
 2017-LC26       r'Wilminaton
 Trust”),    c/o    Gary     F.
 Eisenberg, Esq., Perkins Coie
 LLP, 30 Rockefeller Plaza,
 22"'* Floor, New York, NY
 10112
 Titan Capital                    $3,500,000.00      Mortgage Lien                                   N
 845 3^‘* Avenue, 20* Floor
 New York, NY 10022




^ This amount includes a prepayment premium in the amount of $5,208,873.11 which may be subject to dispute in
  the Chapter 11 Case.
19-11425-mkv         Doc 11       Filed 05/15/19 Entered 05/15/19 17:51:31                    Main Document
                                                Pg 12 of 16



                                                   Schedule 3

                              Summary of Debtor’s Assets and Liabilities

        Pursuant to Local Rule 1007-2(a)(6), the following unaudited financial information is the
latest available information and reflects the Debtor’s financial condition as of the Petition Date.

Total Assets:              $40,048,700^

Total Liabilities:         $38,863,065.32^




’ This estimated valuation is comprised of (i) a $40,000,000 estimate valuation of the Property based upon recent
  expressions of interest from prospective investors to purchase and/or invest in the Property, and (ii) a $48,700
  estimate of furniture and equipment stored at the Property. Note that an Appraisal Report prepared for counsel to
  Wilmington Trust dated August 21, 2018 lists the following valuations: (1) As-Is Market Value of $33,100,000
  (Date of Value, August 1, 2018), and (2) Prospective Value Upon Stabilization of $38,200,000 (Date of Value,
  August 1, 2020).

* As previously noted, this amount includes a prepayment premium in the amount of $5,208,873.11 which may be
  subject to dispute in the Chapter 11 Case.
19-11425-mkv     Doc 11   Filed 05/15/19 Entered 05/15/19 17:51:31    Main Document
                                        Pg 13 of 16



                                      Schedule 4

                     Location of Debtor’s Significant Assets, Books
                        and Records and Assets Outside of U.S.

            Asset                       Location         Value (if Outside U.S.)
 Books and Records            Archives: 55-59 Chrystie N/A
                              Street, New York, NY 10002

                              Accountant’s Office:
                              Joe Gormley
                              Certified Public Accountant
                              3490 US Route 1 North
                              Princeton, NJ 08540
                              Telephone: 609.269.5009
                              Fax: 609.897.0123
 Real Property                55-59 Chrystie Street, New N/A
                              York, NY 10002
19-11425-mkv     Doc 11   Filed 05/15/19 Entered 05/15/19 17:51:31     Main Document
                                        Pg 14 of 16



                                          Schedule 5

                                      Senior Management

      Name                  Title               Tenure     Experience/Responsibilities

     Gary Tse             President             29 Years        Asset management,
                                                           investment sales, and leasing
                                                                 and development.
    Jordan Tse        Senior Direetor            5 Years   (1) Maintain eontaet and
                                                           oversee any professionals or
                                                           vendors, including insurance,
                                                           contractors,        attorneys,
                                                           architects, engineers and
                                                           accountants, and (2) accounts
                                                           payables/accounts
                                                           receivables.
19-11425-mkv       Doc 11     Filed 05/15/19 Entered 05/15/19 17:51:31             Main Document
                                            Pg 15 of 16



                                             Schedule 6

                                    Estimated Weekly Payroll

       Pursuant to Local Rule 1007-2(b)(l), the estimated amount of gross weekly payroll to
employees (exclusive of officers, directors, stockholders and partners) for the thirty (30) day period
following the Petition Date is approximately $2,190.00 per week.
19-11425-mkv      Doc 11     Filed 05/15/19 Entered 05/15/19 17:51:31          Main Document
                                           Pg 16 of 16


                                          Schedule 7

                       Cash Receipts and Disbursements, Net Cash
                     Gain or Loss, Unpaid Obligations and Receivables

        Pursuant to Local Rule 1007-2(b)(3), the following provides the estimated aggregated cash
receipts and disbursements, net cash gain or loss, and obligations and receivables expected to
accrue that remain unpaid (other than professional fees) for the 30-day period following the
Petition Date.

 Cash Receipts                                   $10,438
 Cash Disbursements                              $46,945
 Net Cash Gain (Loss) - Cash Basis               ($36,507)
 Unpaid Obligations (excluding professional      $45,797
 fees)
 Unpaid Receivables (excluding professional      $0.00
 fees)
